                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


  PAYJOY, INC.,                                  Case No. 4:19-cv-03977-HSG

        Plaintiff,

        v.                                       [PROPOSED] ORDER

  KENNETH T. CUCCINELLI, Acting
  Director, United States Citizenship and
  Immigration Services,

        Defendant.



       This cause comes before the Court upon the parties’ stipulation to revise the scheduling
order. For good cause shown, the Court ADOPTS the parties’ revised briefing schedule:


Defendant’s opposition and cross-motion for summary judgment:             November 25, 2019

Plaintiff’s cross-opposition and reply:                                   December 6, 2019

Defendant’s reply:                                                        December 23, 2019




       IT IS SO ORDERED.


DATED: 11/20/2019                           _________________________________
                                            HON. HAYWOOD S. GILLIAM, JR.
                                            United States District Judge
